UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITE

Vv.

Case 7:18-cr-00585-VB Document 112 Filed 07/23/20 Page 1of1

D STATES OF AMERICA

ORDER

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
D He f /

oc i mts ts
DATE FILED: +) #5 / fd 29

 

   

 

18 CR 585-01 (VB)

 

JOHN MCGUIGAN,
Defendant.

 

--X

By Order dated July 2, 2020 (Doc. #107), the Court denied without prejudice defendant
John McGuigan’s undated motion for a reduction of sentence pursuant to 18 U.S.C. §
3582(c)(1)(A)(i) (see Doc. #105), because defendant’s submission did not indicate whether the
exhaustion requirement, a prerequisite to making such a motion, had been satisfied.

denied defendant’s request. (Doc. #111).

motion.

Dated:

On July 23, 2020, defendant filed a letter with attachments, which show that on some
date on or prior to May 15, 2020, defendant made an application to the warden of his facility for
compassionate release under Section 3582(c)(1)(A)(), and that on May 15, 2020, the warden

Thirty days following the warden’s May 15, 2020, response to defendant’s
compassionate release application would be June 14, 2020. Accordingly, more than thirty days
have lapsed since the warden’s receipt of defendant’s application. For this reason, defendant’s
motion, if filed today, would be timely under Section 3582(c)(1)(A). In consideration of
defendant’s pro se status, and the fact that he is in custody, rather than require defendant to re-
file his motion for a reduction of sentence, the Court deems the motion re-filed as of today. (See
Doc. #105).

Accordingly, by August 6, 2020, the government is directed to file its response to
defendant’s motion. (Doc. #105). The government is directed to address the merits of the

Chambers will mail a copy of this Order to defendant at the following address:

John McGuigan, Reg. No. 86061-054

FCI Danbury

Federal Correctional Institution
Route 37

Danbury, CT 06811

July 23, 2020
White Plains, NY

SO ORDERED:

ul

 

Vincent L. Briccetti, U.S.D.J.
